The motion for leave to file a petition for rehearing is granted. The respondent is requested to file a response to the petition for rehearing within 30 days. The application for stay of execution of sentence of death, presented to Justice Scalia, and by him referred to the Court, is granted pending the disposition of the petition for rehearing. Should the petition for rehearing be denied, this stay shall terminate automatically. In the event, the petition for rehearing is granted, the stay shall terminate upon the issuance of the mandate of this Court.
*798Justice Scalia would deny the motion for leave to file a petition for rehearing and the application for stay of execution.
Former decision, 562 U.S. 1194, 131 S. Ct. 1034, 178 L. Ed. 2d 854, 2011 U.S. LEXIS 651.